Citation Nr: 0915628	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-18 594A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served in the Army from September 1944 to January 1946.  The 
Veteran died in May 1994.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 decision by the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, a hearing was held before the undersigned.

In April 2005, the Board issued a decision that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
On October 12, 2007, the Court issued an order that granted a 
Joint Motion for Remand (Joint Motion) filed by counsel for 
both parties, vacated the Board's April 2005 decision with 
respect to the issue at hand, and remanded the matter on 
appeal to the Board for action in compliance with the Joint 
Motion.  This matter was before the Board in December 2008 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in May 1994 at the age of 67; 
respiratory failure due to or as a consequence of 
interstitial lung disease was certified as the cause of his 
death on his initial death certificate; a supplemental report 
dated in August 1997 identified the cause of his death by 
cardiopulmonary arrest as due to ischemic heart disease, due 
to or as a consequence of interstitial lung disease.

2.  Interstitial lung disease and ischemic heart disease were 
not manifested in service, heart disease was not manifested 
within one year after the Veteran's discharge from service, 
and the disabilities identified as causing the Veteran's 
death are not shown to have been related to his service.
3.  During his lifetime the Veteran established service 
connection for residuals of rheumatic fever, later re-
characterized as neuro-circulatory asthenia, which is not 
shown to have been a factor in causing, or contributing to 
cause, the Veteran's death.

4.  The Veteran's death was not caused by a service-connected 
disability; a service-connected disability did not materially 
contribute to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice before the initial rating decision, a January 
2009 letter provided certain essential notice prior to the 
readjudication of her claim in February 2009.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  Upon review of 
this letter, the Board finds that it is tailored to the 
appellant's cause of death claim and substantially satisfies 
the notice requirements set forth in Hupp.  The appellant 
responded in February 2009 (indicating that she had no 
further evidence to submit).  The notice timing error was 
cured by the subsequent readjudication in February 2009, and 
the appellant is not prejudiced by any technical notice 
deficiency that occurred earlier.  While the appellant was 
not advised of the criteria governing effective dates of 
awards, she is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and this decision does not allow 
the benefit sought.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record (service treatment records 
(STRs) and VA medical records) has been secured.  In April 
2003 the Board sought additional records from a specified 
health care provider, Dr. CGB.  These records were obtained.  
Furthermore, in April 2004 and in February 2009, the Board 
sought VA medical advisory opinions.  The Board is satisfied 
that the RO has complied with VA's duty to assist the 
appellant in the development of the facts pertinent to her 
claim.  The appellant has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background

STRs reveal that the Veteran was hospitalized in July 1945 
for rheumatic fever.  Electrocardiograms (EKGs) in July and 
August 1945 were normal.  An August 1945 progress note shows 
that a systolic murmur was heard just medial to and above the 
left nipple.  It was noted that the murmur was difficult to 
hear and disappeared after exercise.  Chest X-rays were 
normal and the heart was not enlarged.  An August 1945 
clinical record notes complaints of pain in the region of the 
heart, a fast-beating heart, and the fact that the Veteran's 
breath was "cut off" at times.  It was noted that the 
Veteran's heart was rapid and overactive.  The examiner 
stated, "I can hear only a slight cardiorespiratory systolic 
blow along the left border."  The impression was rheumatic 
fever.  The report of an August 1945 physical examination 
notes that the Veteran's lungs were clear and his vascular 
system was normal.  Examination of the heart revealed an 
apical impulse at "MCL" and regular rhythm.  Findings 
included a mild apical systolic murmur, disappearing on 
inspiration.  Progress notes from August 1945 to October 1945 
show ongoing treatment for rheumatic fever.  A rapid pulse 
was noted in September 1945, and a minor heart murmur was 
noted in October 1945.  A January 1946 progress note 
indicates there was no evidence of shortness of breath or 
general weakness on moderate physical activity.  Physical 
examination was entirely negative.  A January 1946 
Certificate of Disability for Discharge indicated that the 
Veteran was unfit for service because of rheumatic fever 
involving numerous joints.

A March 1946 rating decision granted service connection and a 
50 percent rating for rheumatic fever.

The report of a July 1946 VA heart examination noted a 
history of pain at irregular intervals over the "precordium" 
beginning in July 1945.  Some dyspnea on exertion was 
reported.  Physical examination revealed no murmurs or 
accentuations heard and a regular, rapid heart rate.  
Thrills, venous engorgement, hepatomegaly, and ankle edema 
were not present.  The diagnosis was neuro-circulatory 
asthenia, moderate, and no organic heart disease found.  An 
EKG was interpreted as normal.

An August 1946 rating action noted that residuals of 
rheumatic fever were not found on last examination, and the 
service connected disability was re-characterized as neuro-
circulatory asthenia, moderate; the rating was reduced to 10 
percent.

In a March 1950 letter, WCS, MD, indicated that the Veteran 
was examined in March 1950 with complaints of pain in the 
chest and joints, fever, and general malaise.  Physical 
examination revealed a temperature of 101 degrees, a pulse of 
120, and a hyperactive heart.  The impression was that the 
Veteran had an acute exacerbation of an old rheumatic 
infection.

On March 1950 VA examination, complaints of increased aching 
in the joints, shortness of breath on exertion and a cramping 
feeling about the heart were noted.  The examiner reviewed 
the Veteran's past medical history of rheumatic fever, and 
his reports of recurring attacks of the above symptoms since 
its onset.  Physical examination revealed the Veteran's chest 
was clear to percussion and auscultation.  There was no 
significant sign of murmurs.  The diagnosis was rheumatic 
fever, mild, active.  A March 1950 EKG was interpreted as 
showing sinus tachycardia, otherwise no EKG evidence of 
myocardial damage.  February 1950 chest X-rays showed the 
heart and aorta were normal, and that the lungs were clear.

The Veteran was hospitalized at a VA facility in February and 
March 1955.  He reported a history of problems in service 
including rheumatic fever and rheumatic heart disease.  He 
noted ongoing attacks of a rapid heart rate, chest pains, 
shortness of breath, and weakness.  The problems recurred 
nearly every spring.  He noted he was unable to do heavy work 
because of dyspnea.  Physical examination revealed that the 
Veteran's lungs were clear to auscultation and percussion.  
His pulse rate was 110 and regular.  Apical impulse was not 
palpable.  The heart sounded normal.  EKG's showed no 
evidence of cardiac damage, although some tachycardia was 
noted.  The heart was not enlarged, and the Veteran was 
asymptomatic throughout most of his hospital stay.  The final 
diagnosis was acute diffuse upper respiratory infection.

An August 1955 letter from JCB, MD, indicates that the 
Veteran was treated for a heart condition at the Onslow 
Hospital in February 1955 and at a VA hospital in March 1955.  
He saw the Veteran at the intervals since his 
hospitalization; the Veteran had a pulse rate of 110.  It was 
requested that the Veteran be given light work, if possible.

A March 1987 discharge summary indicates that the Veteran was 
hospitalized following an episode of oppressive retrosternal 
discomfort.  Physical examination revealed a blood pressure 
of 200/84.  The lungs were clear, and examination of the 
heart was unremarkable.  Chest X-rays revealed minimal 
interstitial changes in both lungs compatible with either 
pulmonary edema or chronic interstitial change.  A resting 
MUGA scan revealed an ejection fraction of 65% and there was 
left ventricular dilation.  No segmental abnormalities were 
noted.  An EKG was interpreted as "suggestive positive in the 
inferoapical leads and also lead 1 and AVL".  Thallium images 
suggested diminished perfusion of the high posterolateral 
wall.  Additional findings were considered consistent with 
anterolateral ischemia.  The diagnoses included myocardial 
ischemia, diabetes, and rheumatoid arthritis.

In an August 1987 letter, RPH, MD, reported that he had 
treated the Veteran for rheumatoid arthritis that first 
became symptomatic in 1973.  He also noted that the Veteran 
developed clinical ischemic heart disease and was 
hospitalized at the Craven County Hospital in March 1987 
following a bout of myocardial ischemia.  The Veteran was on 
medications including nitroglycerin as needed.  He continued 
to have retrosternal pain on occasion, associated with 
physical activity.  He was also bothered by fatigue and some 
exertional dyspnea, without objective evidence of congestive 
heart failure.  The doctor indicated that the Veteran was 
totally and permanently disabled due to rheumatoid disease 
and angina.

Private records show the Veteran received treatment for 
angina, diabetes and rheumatoid arthritis from January 1988 
to January 1989.

On VA examination in May 1990, it was noted that the Veteran 
had ongoing symptoms of chest pain frequently relieved by 
Nitroglycerin.  Physical examination revealed a regular heart 
rate of 100 beats per minute.  No murmurs were heard.  On 
neuropsychiatric examination it was noted that nerve 
circulatory asthenia was service-connected.  The diagnosis 
was no psychiatric disorder found.  Chest X-rays revealed 
chronic changes in the lungs, normal heart and vascular 
system, and normal pleural spaces.  The diagnoses included 
angina pectoris, no other evidence found of residuals of 
rheumatic fever, chronic lung disease by chest X-rays, and 
rheumatoid arthritis in both hands.

September 1991 private echocardiography revealed chronic 
obstructive pulmonary disease (COPD) and ischemic heart 
disease.  The interpreting doctor indicated that the left 
ventricle appeared to be at the upper limits of normal in 
size to perhaps minimally enlarged.  The left ventricle wall 
thicknesses were slightly increased, but subjectively the 
Veteran did not appear to have LDH.  The mid and basal 
segments of the inferior wall and posterior septum appeared 
mildly hypokinetic.  The left atrium appeared mildly 
enlarged.  The right ventricle and right atrium appeared 
normal in size.  The aortic root appeared normal.  The 
tricuspid and pulmonic valves appeared normal.  Pericardial 
echoes were unremarkable.  Color flow mapping revealed no 
significant MR, AI, TR, or PI.  Findings were considered 
consistent with pulmonary hypertension.

Private medical records show that from October 1992 through 
March 1994 the Veteran was treated by CB, MD, for numerous 
problems including rheumatoid arthritis, end stage 
progressive interstitial lung disease (thought to be related 
to rheumatoid lung disease or asbestosis), insulin dependent 
diabetes mellitus, and ischemic heart disease.  The records 
show a deterioration in the Veteran's condition.  Oxygen was 
prescribed.

The Veteran's death certificate shows that he died at his 
residence, in May 1994, at the age of 67.  The immediate 
cause of death listed was respiratory failure; interstitial 
lung disease was listed as the underlying cause.  The 
certificate was signed by CB, MD.

In her August 1994 claim for benefits, the appellant 
indicated that the Veteran had problems breathing ever since 
his discharge from the Army.

In an April 1996 letter, Dr. CB indicated that the Veteran 
was her patient from October 1992 until he died in May 1994.  
She noted that his medical problems included end-stage 
interstitial lung disease, rheumatoid arthritis, ischemic 
heart disease and insulin dependent diabetes mellitus.  She 
reported that on the date of his death, the Veteran was more 
short of breath than usual.  It was recommended that he be 
taken to the emergency room for evaluation.  He told his wife 
he was having chest pain; she gave him sublingual 
Nitroglycerin, which eased the chest discomfort.  He was 
placed in a car and taken to the emergency room, but died en 
route.  Dr. CB noted that there was no autopsy because the 
Veteran had end-stage lung disease.  She also stated that 
after talking with his wife, it appears that he may well have 
died from a cardiac arrest rather than from primary 
respiratory arrest.  She admitted that it was impossible to 
sort out the exact nature of his demise, since it was nearly 
two years after his death.  She concluded that based on the 
history the appellant gave her, it would be more suggestive 
of cardiac rather than respiratory failure.

In August 1997, Dr. CB signed a Supplemental Report of Cause 
of Death, which was added to the Veteran's death certificate 
and indicated that the immediate cause of the Veteran's death 
by cardiopulmonary arrest was ischemic heart disease, and 
that interstitial lung disease was an underlying causes.

In a July 1998 statement, the appellant asserted that the 
Veteran's rheumatic fever in service left him with a heart 
murmur and a very fast heart beat.

In July 1998, a medical record showing the Veteran's 
treatment on the day of his death in May 1994 was added to 
the claims file.  It shows that the Veteran was found not 
breathing, and that the family on the scene indicated he had 
stopped breathing about 15 to 20 minutes earlier.  They 
reported that he had been complaining of shortness of breath 
and that he had asbestos on his lungs.  The assessment was 
cardiopulmonary arrest secondary to respiratory distress.

In an August 1999 letter, Dr. CB listed the Veteran's medical 
problems as including the following: end stage interstitial 
lung disease initially shown on pulmonary evaluation in 
November 1987 and believed secondary to rheumatoid lung 
disease and/or asbestosis; arteriosclerotic cardiovascular 
disease diagnosed in March 1987; longstanding rheumatoid 
arthritis, with initial evidence in 1971; and rheumatic heart 
disease.  She noted that he was initially hospitalized in 
service (in 1945) for rheumatic heart disease with 
tonsillitis/peritonsillar abscess and multiple joint 
involvement, and that he had recurrent bouts of rheumatoid 
arthritis in 1950 and perhaps again in 1955.  She also noted 
that he had service-connected disability secondary to his 
rheumatic fever and neuro-circulatory asthenia, and that he 
was documented to have rheumatic fever in 1945, was 
hospitalized for this condition, had recurrent and 
intermittent joint pain over the next 10 years, was followed 
at New Bern Internal Medicine, and had recurring difficulties 
with cardiopulmonary disease.  She acknowledged that it was 
true that the Veteran's rheumatoid arthritis, diabetes 
mellitus, end-stage interstitial disease, and 
arteriosclerotic cardiovascular disease were not directly 
related to his previous history of rheumatic fever.  She 
asserted that the Veteran's rheumatic fever had a substantial 
effect on his young adult life and indirectly influenced the 
remainder of his life and his subsequent overall health.  She 
concluded with the following statement: "His death was a 
combination of many medical problems and certainly could have 
been partially attributed to his previous history of 
rheumatic fever."

With her September 2000 VA Form 9, the appellant submitted 
two lay statements that essentially described the Veteran's 
post-service disability and attested that he had rheumatic 
fever in service.

At the October 2002 Board hearing, the appellant testified 
that the Veteran did not have heart problems prior to 
service, but did have heart problems immediately after 
discharge.  She asserted that the Veteran's heart problems 
were caused by his rheumatic fever in service.  She indicated 
that soon after service, the veteran was seen by Dr. JCB for 
a rapid heart rate and a murmur.  She noted that he was given 
Nitroglycerin.  She stated that the Veteran had these 
problems from the first day after service until the day he 
died.  She described the circumstances of his death.

A VA physician reviewed the Veteran's claims file and in an 
April 2004 report stated that, in his medical opinion, "the 
veteran's cause of death 'Cardiopulmonary arrest with 
underlying Ischemic cardiac disease and Interstitial lung 
disease' was 'NOT AS LEAST AS LIKELY AS NOT' due his service 
connected Neurosis or alleged Rheumatic fever while he was in 
service."  It was noted that the medical reports prior to the 
Veteran's death showed he suffered from severe end stage 
interstitial lung disease, atherosclerotic heart disease, 
insulin dependent diabetes mellitus, and longstanding 
rheumatoid arthritis.  These conditions had no direct 
relation to his alleged prior rheumatic fever or to his 
neurosis, neuro-circulatory asthenia.  It was considered 
significant that there was no evidence of any valvular 
cardiac disease on the September 1991 echocardiography 
report.

A VA physician reviewed the Veteran's claims file and in a 
January 2009 report stated that the Veteran's service-
connected rheumatic fever (neuro-circulatory asthenia) did 
not cause or contribute to cause his death.  The physician 
stated:

Rheumatic fever (neuro-circulatory 
asthenia) is not listed as a cause or 
contributing factor to the Veteran's 
death, nor on the death certificate.  The 
death certificate lists ischemic heart 
disease and interstitial lung disease as 
the cause of death.  Rheumatic fever does 
not cause or aggravate the development of 
ischemic heart disease or interstitial 
lung disease.  Rheumatic fever may cause 
valvular heart disease (which is 
completely different from ischemic heart 
disease), however, there is documentation 
(echocardiogram) that the veteran DID NOT 
have this complication of Rheumatic 
Fever.  Previous findings of murmurs 
(such as "mild apical systolic murmur") 
in the setting of normal valvular 
findings on a subsequent echocardiogram, 
indicate the findings of a murmur were 
inconsequential, and not related to any 
heart abnormality (i.e., a functional, or 
benign murmur).  There is nothing in the 
service (treatment) records that supports 
a diagnosis of ischemic heart disease or 
interstitial lung disease while in 
service.  

Indeed, there is nothing in the medical 
record which supports a diagnosis of 
rheumatic heart disease, ever, other than 
recitations of the medical history, based 
on the veteran's own statements, 
indicating a history of rheumatic heart 
disease.  Repeating a statement made by 
the veteran, in the medical record, does 
not vouch that the statement is factually 
accurate.

No diagnosis of rheumatic heart disease 
was made while in service.  

Cardiac exam in 1946 states "no organic 
heart disease found".

In 1955, 1987, and multiple other times, 
no actual evidence of any rheumatic heart 
disease was identified, when the veteran 
stated he previously had such a 
diagnosis.

The August 1955 letter from Dr. (JCB) . . 
. is a rambling dissertation on the 
veteran's status, which appears to be in 
large part based upon repeating the 
veteran's own assertions, without any 
supporting documents.  No actual cardiac 
condition is specified, other than 
"heart condition", which is not a 
recognized diagnosis.

With regards [to the August 1999 letter 
from Dr. CB]: The letter comments on 
treatment for Rheumatic heart disease in 
1945.  The 1991 echocardiogram clearly 
documents that there is no evidence of 
any Rheumatic heart disease or its 
sequelae present, regardless of any 
clinical impressions of such a disease 
process in the 1940's.  Simple [sic] put, 
the most accurate test available short of 
an autopsy, did not identify any evidence 
of rheumatic heart disease, or it's [sic] 
sequelae.  With regards the statements 
suggesting that rheumatic fever sequelae 
"could have" "partially" contributed 
to his overall health, and therefore 
death from ischemic heart disease and 
interstitial lung disease, this is an 
incorrect statement, as neither ischemic 
heart disease nor interstitial lung 
disease is caused by nor aggravated by 
rheumatic fever.  

With regards the [April 2004 medical 
opinion from a VA physician]: His 
statements are factual and accurate, and 
in agreement.

With regards to a statement from [the 
appellant's attorney who stated] "Does 
the Secretary really believe that two 
hospitals, one a VA hospital, would have 
treated the veteran for a heart disorder 
if they did not believe he had one?" 
when referencing hospitalizations in the 
1950's . . In fact, the VA hospital DID 
NOT treat the veteran for a heart 
condition, but rather a respiratory tract 
infection.  Again, the admission history 
for this hospitalization recites the 
veteran's own statements about having 
rheumatic heart disease, but no such 
diagnosis is made or confirmed while 
hospitalized [sic].

The VA physician emphasized that the 1991 echocardiogram 
"UNEQUIVICALLY DOCUMENTS that no chronic heart condition 
arising from rheumatic fever is present, rendering any 
diagnosis of rheumatic heart disease in the 1950's suspect."
III.  Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

During service the Veteran had rheumatic fever, and service 
connection for the residuals of rheumatic fever was 
established in March 1946.  When no residuals of rheumatic 
fever were found on VA examination in July 1946, the 
Veteran's service-connected entity was diagnosed (and rated) 
as neuro-circulatory asthenia (manifested by a rapid heart 
rate and chest pain).  This was the only disability for which 
service connection was established during the Veteran's 
lifetime.  There is no medical evidence of record relating 
the Veteran's death to his service-connected neuro-
circulatory asthenia.

The appellant contends that evidence of a mild apical 
systolic murmur noted during service reflects that the 
Veteran's rheumatic fever had caused rheumatic heart disease, 
which contributed to the cause of his death.  The only 
medical evidence supporting that contention even tangentially 
is an August 1999 letter from Dr. CB, the physician who 
treated the Veteran prior to his death.  Dr. CB listed the 
Veteran's medical problems as including rheumatic heart 
disease, and noted that he was hospitalized during service 
for rheumatic heart disease.  She admitted that the Veteran's 
end stage interstitial lung disease and arteriosclerotic 
cardiovascular disease were not directly related to his 
history of rheumatic fever, but stated that his death was a 
combination of many medical problems and certainly could have 
been partially attributed to his previous history of 
rheumatic fever.  She provides no medical basis (reference to 
clinical data) for this assertion.

The file contains a great deal of medical evidence that 
stands against the appellant's contentions.  While STRs show 
that the Veteran was hospitalized for rheumatic fever, and 
that a mild apical systolic murmur was noted during service, 
there is no competent (medical) evidence of record to the 
effect that his rheumatic fever caused rheumatic heart 
disease or any other cardiac pathology.  The Veteran's 
January 1946 Certificate of Disability for Discharge 
indicates that he was unfit for service because of rheumatic 
fever involving numerous joints (essentially orthopedic 
disability).  No cardiac pathology was identified.  On VA 
heart examination in July 1946, no heart disease was found; 
an EKG was normal, and symptoms of chest pain and a rapid 
heart rate were attributed to neuro-circulatory asthenia.  On 
VA examination in March 1950, there was no sign of murmurs 
and no EKG evidence of myocardial damage.  While a narrative 
summary of a VA hospitalization in February and March 1955 
notes that the Veteran was hospitalized during service with a 
diagnosis of rheumatic fever and rheumatic heart disease, 
significantly, contemporaneous records showed otherwise.  The 
physician who signed this narrative summary found no apical 
impulse on physical examination and noted that EKGs in 
February and March 1955 did not show any cardiac damage.  
While heart problems such as myocardial ischemia, ischemic 
heart, and angina were diagnosed in 1987, these conditions 
were not shown by any medical evidence to be related to the 
Veteran's rheumatic fever in-service or to any other aspect 
of service.  On VA examination in May 1990, the examiner 
found angina, but no murmurs and no residuals of rheumatic 
fever.  September 1991 echocardiography revealed that 
tricuspid and pulmonic valves appeared normal.  In an April 
2004 report a VA physician who reviewed the claims file 
(including the reports from Dr. CB) stated that in his 
medical opinion, "the veteran's cause of death 
'Cardiopulmonary arrest with underlying Ischemic cardiac 
disease and Interstitial lung disease' was 'NOT AS LEAST AS 
LIKELY AS NOT' due his service connected neurosis or alleged 
rheumatic fever while he was in service."  The VA physician 
concluded that the veteran's severe end-stage interstitial 
lung disease, atherosclerotic heart disease, insulin 
dependent diabetes mellitus, and longstanding rheumatoid 
arthritis had no direct relation to his prior rheumatic fever 
or to his neuro-circulatory asthenia.  In support he cited 
that there was no evidence of valvular cardiac disease on 
September 1991 echocardiography.  Moreover, in a February 
2009 report a VA physician who had reviewed the Veteran's 
claims file (including the reports from Dr. CB) opined that 
the Veteran's service-connected rheumatic fever (neuro-
circulatory asthenia) did not cause or contribute to cause 
his death.  The VA physician stated, "Rheumatic fever does 
not cause or aggravate the development of ischemic heart 
disease or interstitial lung disease.  Rheumatic fever may 
cause valvular heart disease (which is completely different 
from ischemic heart disease), however, there is documentation 
(echocardiogram) that the veteran DID NOT have this 
complication of Rheumatic Fever."  The VA physician further 
stated, "Previous findings of murmurs (such as "mild apical 
systolic murmur") in the setting of normal valvular findings 
on a subsequent echocardiogram, indicate the findings of a 
murmur were inconsequential, and not related to any heart 
abnormality (i.e., a functional, or benign murmur)."

The preponderance of the evidence establishes that the 
Veteran did not have rheumatic heart disease in service, and 
did not have cardiac pathology from his rheumatic fever in 
service.  Regarding the August 1999 statement by Dr. CB to 
the effect that the Veteran's death could have been partially 
attributed to his previous history of rheumatic fever, it is 
significant that this opinion is given in terms of 
speculation (could have been) rather than certitude, and is 
not supported by the overall record.

On the other hand, the April 2004 and February 2009 VA 
physicians' opinions merit substantial probative weight.  The 
physicians had the benefit of a review of the Veteran's 
entire claims file, including the reports by Dr. CB and the 
letter from Dr. JCB.  In finding that there was no nexus 
between the Veteran's rheumatic fever and the conditions that 
caused his death, the April 2004 VA physician specifically 
pointed to the lack of any evidence of valvular cardiac 
disease on the September 1991 echocardiography report, and 
expressed the opinion in terms of certainty, i.e., not as 
likely as not.  In finding that there was no competent 
evidence that the Veteran's service-connected neuro-
circulatory asthenia was in any way a factor in contributing 
to cause or hastening his death, the February 2009 VA 
physician also expressed the opinion in terms of certainty, 
i.e., not as likely as not.  Reasons and bases for the 
opinion (as noted above) were provided.  Moreover, the 
February 2009 VA opinion discusses the August 1999 opinion of 
Dr. CB (which fails to note that the 1991 echocardiogram 
clearly documents that there was no evidence of any rheumatic 
heart disease or its sequelae present, regardless of any 
clinical impressions of such a disease process in the 1940's, 
as noted above) and the August 1955 letter from Dr. JCB 
(which, as noted above, is based in large part upon repeating 
the Veteran's assertions, without any supporting documents).  

The identified causes of the Veteran's death in May 1994 were 
respiratory failure, cardiopulmonary arrest, ischemic heart 
disease and interstitial lung disease.  The conditions that 
led to his death were not manifested during service (and 
heart disease was not manifested in the first post-service 
year).  While the Veteran had heart-related symptoms from his 
neuro-circulatory asthenia (including a rapid heart rate, 
tachycardia, and chest pains), the ischemic heart disease and 
interstitial lung disease that led to his death were not 
diagnosed until 1987.  No physician (including Dr. CB) has 
related the interstitial lung disease or ischemic heart 
disease to the Veteran's service-connected neuro-circulatory 
asthenia, his rheumatic fever in service, or to any other 
aspect of service.  Notably, both the VA staff physicians (in 
the April 2004 and February 2009 reports) as well as Dr. CB, 
the Veteran's treating physician (in her August 1999 letter) 
indicated that Veteran's interstitial lung disease and 
cardiovascular disease were not related to his rheumatic 
fever in service.

The preponderance of the evidence is against a finding that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the Veteran's death.  
Consequently, service connection for the cause of his death 
must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


